        18-51987-KMS Dkt 2 Filed 10/11/18 Entered 10/11/18 15:21:30 Page 1 of 1




   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




NICHOLAS I. QUAVE              HANCOCK WHITNEY BANK             US ATTY, SD OF MS
6101 STACY LANE                P.O. BOX 4019                    REP: US SMALL BUS ADM
BILOXI, MS 39532               GULFPORT, MS 39502               1575 20TH AVE.
                                                                GULFPORT, MS 39501

MICHAEL T. RAMSEY              IRS (P)                          US ATTY, SD OF MS
SHEEHAN LAW FIRM               CENT INSOLVENCY OP               REP: IRS
429 PORTER AVE                 P.O. BOX 7346                    1575 20TH AVE.
OCEAN SPRINGS, MS 39564        PHILADELPHIA, PA 19101-7346      GULFPORT, MS 39501

AR RESOURCES, INC.             MIDLAND CREDIT MGMT        US DEPT OF TREASURY
P.O. BOX 1056                  P.O. BOX51319              P.O. BOX 979101
BLUE BELL, PA 19422            LOS ANGELES, CA 90051-5619 SAINT LOUIS, MO 63197-9


AW DERMATOPATHOLYGY            MRS BPO, LLC                     US DEPT OF TREASURY
P.O. BOX 15259                 1930 OLNEY AVE.                  P.O. BOX 830794
NEW ORLEANS, LA 70175          CHERRY HILL, NJ 08003            BIRMINGHAM, AL 35283-07


BANK PLUS                      MS POWER                         US SMALL BUS ADM
385 HIGHLAND COLONY PK         P.O. BOX 245                     801 TOM MARTIN DR.
RIDGELAND, MS 39157            BIRMINGHAM, AL 35201             STE. 120
                                                                BIRMINGHAM, AL 35211

CHASE USA BANK                 SINGING RIVER HEALTH
P.O. BOX 15548                 MAILSTOP: 79526847
WILMINGTON, DE 19886-5548      P.O. BOX 660940
                               DALLAS, TX 75266-0940

COPELAND COOK TAYLOR           SOUTHERN FINANCIAL
2781 CT SWITZER DR.            P.O. BOX 15203
#200                           HATTIESBURG, MS 39404
BILOXI, MS 39531

ER ROOM GROUP               SYNCHRONY BANK
P.O. BOX 9130               P.O. BOX 960061
DAYTONA BEACH, FL 32120-9130ORLANDO, FL 32896-0061


FMA ALLIANCE, LTD              TRAVELERS
P.O. BOX 2409                  8100 SANDPIPER CIRCLE
HOUSTON, TX 77252-2409         STE. 204
                               NOTTINGHAM, MD 21236
